Opinion issued November 25, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00970-CV
                            ———————————
                               IN RE N.T., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, N.T., has filed a petition for a writ of mandamus, challenging an

Order for Detention in a juvenile proceeding.1 In two issues, relator contends that

respondent, the Honorable John Phillips, abused his discretion by signing a void

order for detention without making any of the statutorily required findings to

support detention. See TEX. FAM. CODE ANN. § 54.01(e) (Vernon 2014) (providing
1
      The underlying proceeding is In the Matter of N.T., cause number 2015-06245J, in
      the 314th District Court of Harris County, the Honorable John Phillips presiding.
child shall be released from detention unless juvenile court finds one of five listed

circumstances supports detention); In re Hall, 286 S.W.3d 925, 929 (Tex. 2009)

(citing TEX. FAM. CODE ANN. § 54.01(e)) (stating, following detention hearing,

court must release child unless it finds one of five listed circumstances supports

detention).

      Within the petition, relator asserts that after his counsel requested a record of

the detention hearing, respondent replied, “‘you don’t have a right to a record’”

and no record would be made. The Family Code requires that all juvenile judicial

proceedings be recorded, “except detention hearings.” TEX. FAM. CODE ANN.

§ 54.09 (Vernon 2014); see In re M.R.R., Jr., 2 S.W.3d 319, 327 (Tex. App.—San

Antonio 1999, no pet.).     However, “[u]pon request of any party, a detention

hearing shall be recorded.” TEX. FAM. CODE ANN. § 54.09 (emphasis added).

From the petition, we cannot tell whether the trial court conducted an evidentiary

hearing. See id. § 54.01(c) (Vernon 2014) (providing, at detention hearing, court

may consider “written reports from probation officers, professional court

employees, or professional consultants in addition to the testimony of witnesses”).

Nor can we tell whether relator timely and properly requested that the detention

hearing be recorded. See Benjamin v. Benjamin, No. 01-10-01003-CV, 2013 WL

4507848, at *2 (Tex. App.—Houston [1st Dist.] Aug. 22, 2013, no pet.) (mem. op.)




                                          2
(citing Nabelek v. Dist. Attorney of Harris Cnty., 290 S.W.3d 222, 231 (Tex.

App.—Houston [14th Dist.] 2005, pet. denied)).

                                   Conclusion
      We deny the petition.




                                                         Terry Jennings
                                                         Justice

Panel consists of Justices Jennings, Keyes, and Bland.




                                         3